Citation Nr: 1625457	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date than February 26, 2009 for the grant of service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1962 to April 1963, and from May 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2009 rating decision by the RO in Buffalo, New York, which granted service connection for PTSD with an effective date of February 26, 2009.  In a June 2010 notice of disagreement (NOD), the Veteran advanced that the effective date should have gone back to 2004 when he initially filed for service connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD in March 2004.  

2.  The Veteran submitted a claim for service connection for PTSD on March 24, 2004; no claim, either formal or informal, for service connection for PTSD was reasonably raised prior to that date.  

3.  In April 2009 service department records from the Joint Services Records Research Center (JSRRC) which, when considered with other evidence of record, indicated that the Veteran was likely involved in combat while stationed in Vietnam, confirming a valid combat stressor. 

4.  The service department records were not obtained or associated with the record by VA at the time of the December 2005 rating decision denying service connection for PTSD.    





CONCLUSION OF LAW

The criteria for an effective date of March 24, 2004, but no earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1154, 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.304, 3.313,
 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants the earliest effective date available at law for PTSD (under the effective date provision included in the new and material regulation at 38 C.F.R. § 3.156(c)), no further discussion of VA's duties to notify and to assist is necessary as to that issue.

Earlier Effective Date for Service Connection for PTSD 

The record reflects that the Veteran was diagnosed with PTSD in March 2004.  The Veteran filed a claim for service connection for PTSD that was received by VA on March 24, 2004.  

In a March 2004 statement, the Veteran advanced that he had been involved in combat while stationed in Vietnam, and a May 2005 statement reflects the Veteran wrote that he was stationed in Vietnam in March 1966.  VA did not request research for service department records be conducted despite knowing of their existence and having the proper time frame in which to research the records.

A December 2005 rating decision denied service connection for PTSD, finding that an in-service stressful event was not verified.  The evidence in the record before the RO at the time of the December 2005 rating decision established that the Veteran had been diagnosed with PTSD in March 2004.  The RO denied service connection for PTSD in December 2005 on the grounds that the Veteran's service personnel records did not reflect the Veteran had actually engaged in combat.  

In a subsequent claim received by VA in February 2009, the Veteran again requested service connection for PTSD.  During the pendency of that claim, VA requested and received JSRRC research that confirmed that the Veteran engaged in combat during the Vietnam War.  In an August 2009 rating decision, the RO in Buffalo, New York, granted service connection for PTSD on the basis of combat exposure while stationed in Vietnam from January 1966 through April 1966 (as confirmed by the JSRRC search).  The RO concluded that the Veteran was likely involved in combat while stationed in Vietnam to confirm a combat stressor.  The August 2009 rating decision relied on the JSRRC unit history research to help verify the in-service combat stressor; therefore, the JSRRC research constituted "relevant" service records that substantiated the claim for service connection for PTSD. 

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
 § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

Where an initial claim is denied due to the lack of evidence of an in-service event, such as combat, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil, 22 Vet. App. at 66-67.  In this sense, the original claim is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

The record reflects that the Veteran was diagnosed with PTSD in March 2004.  Immediately thereafter, the Veteran filed an original claim for service connection for PTSD that was received by VA on March 24, 2004.  Upon a thorough review of the record, the Board has not identified any document and/or statement from the Veteran which could reasonably be construed as a claim, either formal or informal, for service connection for PTSD prior to March 24, 2004.  (The provisions of informal claims under 38 C.F.R. § 3.157 do not apply because service connection had not yet been established prior to March 24, 2004, and such provision only pertains to informal claims for increased rating.)  As such, March 24, 2004 is the earliest date at law that can assigned as the effective date for service connection for PTSD.  38 C.F.R. § 3.156(c)(3).  

Since the December 2005 rating decision denying service connection for PTSD, additional, relevant service records, based on JSRRC research, verifying the Veteran's combat during service in Vietnam were associated with the record.  Such service department records are within the purview of 38 C.F.R. § 3.156(c).  The additional service department records are "relevant" to the issue of service connection for PTSD because they show that the Veteran had the required in-

service combat stressor to be eligible to meet the stressor element for service connection for PTSD.  38 U.S.C.A § 1154(b) (West 2014); 38 C.F.R. §§ 3.304(d), 4.125(a) (2015).  
Because the additional service department records are "relevant" to the issue (grant) of service connection for PTSD, the finality of the December 2005 rating decision is vitiated, and the December 2005 rating decision adjudication of the original service connection claim for PTSD is being readjudicated in this Board decision.  See 
38 C.F.R. § 3.156(c); Vigil, 22 Vet. App. at 66.

There are differing adjudicative approaches on the question of whether the receipt of "relevant" service records requires either a) "reopening" of the claim that is then followed by reconsideration (with de novo review) of the original denial, or 
b) reconsideration (with de novo review) without first reopening the claim.  Neither the regulation at 38 C.F.R. § 3.156(c) nor case law provides clear guidance as to whether the adjudicator should first reopen the claim (based upon "relevant" service treatment record evidence that, if relevant, is also by definition both new and material) prior to reconsidering (readjudicating de novo) the prior denial of the claim. 

One approach suggests reopening prior to reconsideration.  See Vigil at 66 ("the original claim is not just re-opened, it is reconsidered").  Consistent with this approach is the fact that the provisions of 38 C.F.R. § 3.156(c) were placed under the regulation at 38 C.F.R. § 3.156 that is entitled "New and material evidence."  While it is clear that any reopening (or proceeding to reconsideration without reopening) under the standard of "relevant" service department records does not as a matter of law invoke or require the "new and material" evidence standards of 
38 C.F.R. § 3.156(a), the Board is unable to imagine a scenario in which "relevant" service department records (that, by definition of being "relevant," pertain to one element of a previously denied claim) under 38 C.F.R. § 3.156(c) would not also meet the very "low" reopening standards of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 


Both approaches vitiate finality and result in a reconsideration of the prior decision, so preserve the earliest effective date available for service connection for PTSD, and can result in no prejudice to the appellant.  "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  70 Fed. Reg. 35,388  (June 20, 2005).  The Court has clarified that "under either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); see Vigil at 65 (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen"); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c)). 

In this Veteran's case, receipt of the service department records and the RO's subsequent grant of service connection based upon these records in August 2009 triggers VA's duty to "reconsider" the former December 2005 rating decision denial of service connection for PTSD.  The evidence establishes that the Veteran had been diagnosed with PTSD in March 2004.  The service department records obtained and researched by VA, which show the Veteran's Vietnam service and combat stressor during that service, along with the other evidence of record, shows that all the elements for service connection for PTSD are met.    

For the above reasons, and upon reconsideration of the December 2005 rating decision, an earlier effective date of March 24, 2004 for the grant of service connection for PTSD is warranted.  As the record reflects that the Veteran was 

diagnosed immediately prior the March 24, 2004 claim, the "later" date of March 24, 2004 will form the basis of the assigned effective date here.  38 U.S.C.A. §38 C.F.R. § 3.156(c)(3).  


ORDER

An effective date of March 24, 2004 for service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


